The opinion of the court was delivered by
Mr. Justice Gary.
This is an application to this court, in its original jurisdiction, for an injunction to restrain the defendants, as State officers, from enforcing the provisions of the act of 1893, known as the Dispensary Act, on the ground that it is unconstitutional. This case was heard in connection with that of the State ex relatione J. V. George and G. T. Holley, appellants, v. the City Council of the City of Aiken, respondent, ante, and is ruled by the decision in that case, which has just been filed.
It is, therefore, the judgment of this court, that the petition be dismissed.